Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II Species A in the reply filed on 12/16/2020 is acknowledged. 
The traversal is on the ground(s) that no serious burden.  This is found persuasive and the restriction filed on 12/11/2020 has been withdrawn. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al. (US 20100277742 hereinafter McMillan). 
As to claim 1, McMillan teaches a method of analyzing a sample (title) located on a hydrophilic portion of a surface ([0088]), the method (500) comprising: and 
analyzing a first reflected non-destructive electromagnetic beam, reflected from the hydrophilic portion([0030] and [0050]), to obtain a first measurement, associated with at least one property of the sample (title and abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of McMillan by having directing a first incident non-destructive electromagnetic beam through the sample at a non-zero incidence angle relative to the surface for the benefit including using the optimal and standard optical measurement method which is designed for various sample trays of applicant’s own. In other words, various sample trays (such as Fig. 4 or 5) were designed to be used for various optical measurement such as shown in FIG. 1-3, and depending on the situation the user could elect best choice for a measurement.  
As to claim 2, McMillan teaches the method of Claim 1. 
McMillan further teaches depositing the sample on the hydrophilic portion of the surface ([0026]). 
As to claim 10, McMillan teaches the method of Claim 1. 
McMillan further teaches passing the first incident non-destructive electromagnetic beam through the sample; and passing the first reflected non-destructive electromagnetic beam through the sample ([0030]). 
As to claim 11, McMillan teaches the method of Claim 1. 
McMillan further teaches directing a second incident non-destructive electromagnetic beam through the sample at the non-zero incidence angle; analyzing a . 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan and in further view of KONDO (US 20080206482 hereinafter Kondo).
As to claims 6 and 8, McMillan teaches the method of Claim 1. 
However, McMillan does not exclusively disclose further comprising a step of aligning/directionally aligning the first incident non- destructive electromagnetic beam with a center of the hydrophilic portion
Kondo teaches a step of aligning/directionally aligning the first incident non- destructive electromagnetic beam with a center of the hydrophilic portion ([0085]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of McMillan by having a step of aligning/directionally aligning the first incident non- destructive electromagnetic beam with a center of the hydrophilic portion for the benefit including improving consistency of measurement by providing aligned illumination for each measurement and enhance the illumination strength for measurement. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030064005 (Sasaki et al.) teaches a method of analyzing a sample (title), formed from a liquid solvent and a residue ([0004] and [0036]). 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 24 of U.S. Patent No. 9594027. Although the claims at issue are not identical, they are not patentably distinct from each other with following reasons.
As to claim 1, claim 21 of US’027 discloses the claim 1. 
As to claim 2, claim 21 of US’027 discloses the claim 2.
As to claim 3, claim 21 of US’027 discloses the claim 3.
As to claim 4, claim 21 of US’027 discloses the claim 4.
As to claim 5, claim 21 of US’027 discloses the claim 5.
As to claim 6, claim 24 of US’027 discloses the claim 6.
As to claim 7, claim 25 of US’027 discloses the claim 7.
As to claim 8, claim 26 of US’027 discloses the claim 8.

As to claim 10, claim 21 of US’027 discloses the claim 10.
As to claim 13, claim 21 of US’027 discloses the claim 13.
As to claim 14, claim 21 of US’027 discloses the claim 14.
As to claim 15, claim 26 of US’027 discloses the claim 15. 
As to claim 16, claim 26 of US’027 discloses the claim 16.
As to claim 17, claim 21 of US’027 discloses the claim 17.
As to claim 19, claim 21 of US’027 discloses the claim 19.
Instant application Claim
US 9594027 Claim
1
21
2
21
3
21
4
21
5
21
6
24
7
25
8
26
9
26
10
21
13 
21
14
21
15
26
16
26
17
21
19
21


Allowable Subject Matter

Claims 3-5, 7, 9 and 13-17 and 20 would be allowable if rewritten to overcome the double patenting rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As to claims 3, 13 and 19, none of the prior art alone or in combination disclose or teach of method comprising analyzing a sample with the hydrophilic portion (108) comprises a dimension (110), in plan view, equal to or larger than the width (112) of the first incident non-destructive electromagnetic beam along with other limitations in the claim. 
As to claims 7 and 9, none of the prior art alone or in combination disclose or teach of method comprising analyzing a sample with step of aligning/directionally aligning the first incident non- destructive electromagnetic beam (114) with the center (148) of the hydrophilic portion (108) comprises aligning an interface center/directional alignment feature (202) of an interface surface (198) of an optical guide (190) and a 
As to claims 12, none of the prior art alone or in combination disclose or teach of method comprising analyzing a sample with step of aligning the first incident non-destructive electromagnetic beam (114) with a center (148) of the hydrophilic portion (108); directionally aligning the first incident non-destructive electromagnetic beam (114) with the hydrophilic portion (108) at a first directional orientation (224); aligning the second incident non-destructive electromagnetic beam (218) with the center (148) of the hydrophilic portion (108); and directionally aligning the second incident non-destructive electromagnetic beam (218) with the hydrophilic portion (108) at a second directional orientation along with other limitations in the claim.
Claims 4-5, 14-18, and 20 are indicated as allowable due to their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886